The arguments and amendments submitted 04/23/2021 have been considered.  In light of amendments made, all prior claim objections and USC § 112(b) rejections are hereby withdrawn, unless indicated otherwise below.  The merits of the claims are discussed below.
Claim Objections
The following claims are objected to because of these informalities:  
In claim 1, line 6, and claim 6, line 6, “a texture or paper overlay” should read “the texture or paper overlay” for consistency.
In claim 6, “said plurality of top features” should read “said top features” for consistency with claim 1.
In claim 9, “wherein engineered wood panel” should read “wherein the engineered wood panel”.
In claim 12, “text” should read “texture”.
It is noted that claims 16-20 have been renumbered as 15-19, in response to the objection made in the previous Office action and in accordance with 37 CFR 1.126.  However, claim 20 should be indicated as a cancelled claim in accordance with 37 CFR 1.126.   Claim 20 is hereby withdrawn from further consideration, since it was omitted in the claims filed 04/23/2021.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-5, and 8-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, line 16, recites the term "the processed fence blank".  This term is not previously used, and thus does not have proper antecedent basis.  Furthermore, it is unclear which steps are required to result in processed fence blanks.  For the purpose of examination, claim 1, line 16, reads on “each fence blank”.  Dependent claims fall herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Costa (US Patent 10,350,785) in view of Randall (US Patent 2,534,681), Bishop (US Patent 3,502,303), and Armitage (US Patent 3,234,979).
Regarding claim 6, Costa teaches a method of manufacturing an engineered wood panel product (abstract, col. 9, lines 29-67, and other sections cited below), comprising:
producing, in a press line (col. 3, lines 63-67), an engineered wood panel (col. 9, lines 29-67) with a front side and a back side (col. 3, lines 27-32), and a length and a width (col. 10, lines 50-63), and 
applying (col. 3, lines 63-67) a texture to one or both sides of the panel (textured from the PTFE sheet on the top per col. 2, lines 24-27).  

However, Randall teaches a method of manufacturing an engineered wood fence panel (eg. Fig. 1), by producing a plurality of equal-sized rectilinear fence blanks (referred to as fence sections in col. 2, lines 51-54 which are equal sized since they are identical elements per col. 2, lines 33-34) by cutting the panel across its length (col. 2, line 49 through col. 3, line 4), with each fence blank comprising a front side, a back side, two side edges, a top edge, and a bottom edge (cutting the 21” wide x 48” long panel into two identical sections per col. 2, lines 49-52 results in two 21” wide x 24” long rectilinear fence blanks, see also Fig. 2); and
profiling the top edge of each fence blank with a curve or angle in cross-section (cutting of col. 2, line 53 through col. 3, line 4 along dashed line 16 produces a top edge having angled top features in cross-section as shown in Fig. 2 near label 20);
cutting the top edge of each fence blank to produce one or more top features (dashed line is used for cutting as described in col. 2, line 53 through col. 3, line 4 to produce a plurality of angled top features); and
cutting each fence blank orthogonally to the top edge (col. 2, line 53 through col. 3, line 4) at several points (along dashed vertical lines 16 as shown in Fig. 1) to produce a plurality of separate fence pickets (as shown in Fig. 2), each fence picket with a top end and bottom3Appl. No. - 16/189,995 Amendmentend (as shown in Fig. 2), wherein the top end of each fence picket comprises at least one of said plurality of top features (each picket comprises angled top features per Fig. 2).
Randall teaches that these steps are useful for producing fence panels each having multiple pickets with angled top features (col. 1, lines 47-48) in an economical (col. 1, lines 1-4) and fast (col. 3, lines 1-4) manner.
	The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Randall does not explicitly teach that the step of cutting the panel across its length occurs after a texture applying step.
However, the combination of Costa’s and Randall’s steps, as described above, implicitly results in the cutting step occurring after the texture applying step, since the cutting must occur after production of the panel, which occurs simultaneously with the texture applying step in Costa’s method.  Furthermore, the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP § 2144.04.IV.C, Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), and In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  For each of these reasons, the claimed sequence of cutting the panel across its length after the texture applying step is an implicit and/or obvious sequence of steps.
Costa and Randall do not explicitly teach that the top features are produced by milling, instead teaching that they are produced by cutting.
However, it is well known in the manufacturing and fence production arts that cutting and milling are alternative operations for forming features at edges, see, for example, Bishop (col. 1, lines 63-65). 
The courts have held that simple substitution of one known element for another to obtain predictable results is sufficient to establish a prima facie case of obviousness.  See MPEP §2143.I (rationale B) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  In view of Bishop’s teachings and KSR rationale B, it would have been obvious to one of ordinary skill in the art to substitute milling for Randall’s cutting to produce the top features in the method of Randall as modified by Costa to predictably obtain suitable means for producing such features and/or to obtain greater control over the top feature dimensions and/or a smoother edge finish compared with results obtained from cutting.
unconnected fence pickets.  Instead, Randall teaches that the cutting of each fence blank orthogonally to the top edge at several points is done in a manner which produces a plurality of connected fence pickets (connected at bottom end as shown in Fig. 2).
However, it is conventional in the fence manufacturing arts to cut a fence blank in a manner to produce a plurality of separate and unconnected fence pickets, as evidenced, for example, by Armitage (col. 1, lines 56-63 and Fig. 1).
Furthermore, per MPEP § 2144.04.V.C, making attached components separable is an obvious modification.  See also In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
In view of the Armitage’s teachings and the above consideration, it would have been obvious to one of ordinary skill in the fence manufacturing arts to modify the method of Costa in view of Randall and Bishop to so that each fence blank is cut orthogonally to the top edge at several points in between the pickets to produce a plurality of separate and unconnected fence pickets which can then be used as either individual replacement fence pickets for fencing repair applications or utilized in groups with horizontal rail(s) in conventional fencing products.  Thus, one of ordinary skill in the art would have been motivated to cut the fence blanks into unconnected fence pickets to achieve greater flexibility for utilization and sale of the fence pickets.
Regarding claim 19, Randall teaches said plurality of fence pickets are cut from a respective fence blank simultaneously (via die-cutting per col. 3, lines 1-4), with motivation for cutting in this manner provided in the rejection of claim 6 above.
Allowable Subject Matter
Claims 1, 4-5, and 8-18 would be allowable if rewritten or amended to overcome the rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and with appropriate corrections for the objections listed above for claim 1 and certain dependent claims.
Regarding claim 1, the prior art of record does not teach, suggest, or render obvious a method of manufacturing an engineered wood fence product, comprising:

wherein each fence blank comprises a rectilinear interior with four edges, wherein the interior extends continuously between said edges, 2Appl. No. - 16/189,995Amendment
in combination with the other limitations recited in the claim.
Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered and are addressed below. 
Regarding claim 1, Applicant’s arguments that Randall, Costa, and Bishop do not teach the new features added to claim 1 are persuasive and the previous 103 rejection of this claim has been withdrawn.  
Regarding claim 6, Applicant’s presents an argument contending that Randall does not teach the first three steps of claim 1.  However, this argument is not persuasive since Costa teaches the first two steps, as discussed in the rejection of claim 1 above, and the third step is rendered obvious in view of Randall’s teachings for the reasons given above.
Regarding claim 6, Applicant presents an argument contending that Randall does not teach the profiling step because Fig. 2 in Randall does not show a cross-sectional view of the fence pickets.  However, this argument is not persuasive because it fails to consider the broadest reasonable interpretation of the term cross-section.  As recited, the term may refer to any cross-section through each fence blank, and is not limited to a cross-section through a particular direction.
Regarding claim 6, Applicant presents an argument that any modification to Randall’s method to produce a product like the one resulting from the steps in claim 6 renders Randall’s method unsatisfactory for its intended purpose and changes Randall’s principle of operation.  However, this arguments is not persuasive for the following reasons.  First, in view of the present amendment of claim 6, Randall is no longer the base reference.  Furthermore, the argument amounts to a piecemeal attack of the Randall reference and fails to consider what the combination of the teachings of Costa, Randall, Bishop, and Armitage would have suggested to one of ordinary skill in the fence manufacturing arts.  Lastly, the argument does not consider that Randall is not limited to one objective, but instead includes a list of objectives (col. 1, line 1 through col. 2, line 5), including economical and fast manufacturing of fence 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745